Robert L. Brown, Justice, concurring. I join in the majority opinion and agree that the appellant has failed to follow the necessary procedures that would allow us to order his placement on the ballot. But, in addition, it is particularly anomalous for the appellant to argue that an election must be held when the General Assembly has failed to fix the Court of Appeals district for that election. Surely, having a district is an essential prerequisite. In reading Ark. Code Ann. § 16-12-101 (Supp. 1997), the General Assembly specifies Court of Appeals elections for the six new judges in the 1998 general election and creates a Court of Appeals Apportionment Commission “to assist the General Assembly with the establishment” of the districts for those judges. Ark. Code Ann. § 16-12-101(e)(2) (Supp. 1997). To date, those districts have not been established by law. How can there be an election without knowing who the voters will be? The appellant speculates that perhaps the six new judges could run in the existing six Court of Appeals districts or run at large. But to implement the Court of Appeals district would be pure legislation on our part. Such matters are for the General Assembly to determine — not this court. I would affirm the trial court for the reasons stated in the majority opinion, but also for the additional reason that an election without a fixed Court of Appeals district is an impossibility.